[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                   FILED
                                                         U.S. COURT OF APPEALS
                              No. 06-16239                 ELEVENTH CIRCUIT
                                                               MAY 10, 2007
                          Non-Argument Calendar
                                                            THOMAS K. KAHN
                        ________________________
                                                                 CLERK

                    D. C. Docket No. 06-00235-CV-2-IPJ

HENRY W. KOEHLER, III,

                                                              Plaintiff-Appellant,

                                    versus

ALABAMA QUALITY ASSURANCE FOUNDATION,
a corporation,

                                                              Defendant-Appellee.
                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                               (May 10, 2007)

Before ANDERSON, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:

     Henry W. Koehler, III appeals the district court’s entry of summary judgment

in favor of his former employer, Alabama Quality Assurance Foundation
(“Foundation”), in this action for breach of an employment contract and breach of an

implied contract, under Alabama law. On appeal, Koehler argues that summary

judgment was granted improvidently because there existed questions of material fact

concerning certain express and implied provisions of the employment agreement. We

affirm.

      We review the district court’s order granting summary judgment de novo. See

Madray v. Publix Supermarkets, Inc., 208 F.3d 1290, 1296 (11th Cir. 2000). A

motion for summary judgment should be granted “if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any,

show that there is no genuine issue as to any material fact and that the moving party

is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56 (c). In our review,

we “must view all the evidence and all factual inferences reasonably drawn from the

evidence in the light most favorable to the nonmoving party,” Stewart v. Happy

Herman’s Cheshire Bridge, Inc., 117 F.3d 1278, 1285 (11th Cir. 1997), and “resolve

all reasonable doubts about the facts in favor of the non-movant.” United of Omaha

Life Ins. v. Sun Life Ins. Co., 894 F.2d 1555, 1558 (11th Cir.1990).

      The relevant facts are straightforward and largely undisputed. Koehler was the

Foundation’s CEO for just over two years. After Koehler pled guilty to the knowing

receipt of child pornography, a violation of 18 U.S.C. § 2252A(a)(2)(A), the

                                           2
Foundation terminated his employment as the Foundation’s CEO, pursuant to a

provision in his employment contract, which unambiguously provided for his

immediate termination upon, among other things, his “conviction of a crime involving

moral turpitude. . . .” Koehler filed this suit against the Foundation for breach of

contract and breach of implied contract, under Alabama law, asserting that although

the employment contract provided for his immediate termination, he was entitled to

severance pay, retirement benefits, and unused vacation pay.

      In a succinct and well-reasoned opinion, the district court entered summary

judgment based on the unambiguous terms of the employment agreement and in

accordance with Alabama contract law. In its order, the district court addressed

virtually every argument raised in this appeal. After our own review of the record,

with particular attention to the employment agreement, and careful consideration of

the parties’ arguments, we discern no reversible error in the district court ’s

disposition of this case and affirm its judgment in all respects.

      AFFIRMED.




                                          3